Exhibit 10.11

RESTRICTED STOCK UNIT AWARD MEMORANDUM –

NON-EMPLOYEE DIRECTOR

 

Non-Employee Director:    [FIRST NAME] [LAST NAME] Grant Date:    [GRANT DATE]
Number of Shares Subject to Award:    [NUMBER OF SHARES] Vesting Schedule:   
This Award will vest, and the Shares subject to this Award will be issued
(subject to any deferral election made pursuant to Section 4), on the earlier
of: (a) the first anniversary of the Grant Date; or (b) immediately prior to the
first annual meeting of shareholders of the Company that occurs in the year
following the year of the Grant Date.

Additional terms and conditions of your Award are included in the Restricted
Stock Unit Agreement (Non-Employee Director). As a condition to your receipt of
Shares, you must log on to Fidelity’s website at www.netbenefits.fidelity.com
and accept the terms and conditions of this Award within 120 calendar days of
your Award Grant Date. If you do not accept the terms and conditions of this
Award within such time at www.netbenefits.fidelity.com, this Award will be
forfeited and immediately terminate.



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT AWARD AGREEMENT -

NON-EMPLOYEE DIRECTOR

Pursuant to the Fiserv, Inc. 2007 Omnibus Incentive Plan (the “Plan”), Fiserv,
Inc., a Wisconsin corporation (the “Company”), has granted you an award of
Restricted Stock Units (the “Award”) entitling you to receive such number of
shares of Company common stock (the “Shares”) as set forth in the Award
Memorandum on the terms and conditions set forth in this agreement (this
“Agreement”), the Award Memorandum and the terms of the Plan. Capitalized terms
used in this Agreement and not defined herein shall have the meanings set forth
in the Plan.

In the event of a conflict between the terms of this Agreement or the Award
Memorandum and the terms of the Plan, the terms of the Plan shall govern. In the
event of a conflict between the terms of this Agreement and the Award
Memorandum, the terms of this Agreement shall govern.

 

1. Grant Date. The Award is granted to you on the Grant Date set forth in the
Award Memorandum.

 

2. Vesting Provisions. Provided you are serving on the Company’s board of
directors (the “Board”) on such date, this Award will vest, and the Shares
subject to this Award will be issued (subject to any deferral election made
pursuant to Section 4), on the vesting date as set forth in the Award
Memorandum.

 

3. Termination of Award.

 

  (a) Your Award shall terminate in all events on the earlier of (i) the date
upon which vesting is no longer permitted pursuant to subsection 3(b) of this
Agreement or (ii) your failure to accept the terms of this Agreement, the Award
Memorandum and the Plan within the time period and in the manner specified in
this Agreement.

 

  (b) In the event of your resignation, removal, or other termination from the
Board (a “Termination”) for any reason before the Award vests, the Award will
terminate and you will have no right to receive any Shares hereunder; provided,
however, that in the event of your Termination by reason of death or Disability,
this Award will vest in full and all of the Shares subject hereto shall be
immediately issuable; and provided, further, that the Board may in its sole
discretion accelerate the vesting of this Award in the event of your Termination
by any reason other than death.

 

  (c) If a Change of Control of the Company occurs, the provisions of
Section 17(c) of the Plan shall apply to this Award.

 

  (d) The Company will have no further obligations to you under this Award if
the Award terminates as provided herein.

 

4. Deferral. You may elect, no later than the date set forth in the deferral
election form for the Award, to defer all or any portion (in 25% increments) of
the number of Shares that would otherwise be issued pursuant to this Award. Such
deferred Shares will be credited to the Deferred Compensation Plan for
Non-Employee Directors of Fiserv, Inc. (the “Deferred Compensation Plan”) at the
time they would have otherwise been issued to you, and will thereafter be
subject to all of the terms and conditions of the Deferred Compensation Plan.

 

5. Issuance of Shares. Subject to Section 4, the Company, or its transfer agent,
will issue and deliver the Shares to you as soon as practicable after the Award
vests. If you die before the Company has distributed any portion of the vested
Shares, the Company will issue the Shares to your estate or in accordance with
applicable laws of descent and distribution. The Shares will be issued and
delivered in book entry form, and the Company will not be liable for damages
relating to any delays in making an appropriate book entry or any mistakes or
errors in the making of the book entry; provided that the Company shall correct
any errors caused by it. Any such book entry will be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
(a) the Plan and any agreement between you and the Company with respect to this
Award or the Shares, (b) any applicable federal or state laws, and/or (c) the
rules, regulations and other requirements of the Securities and Exchange
Commission (“SEC”) or any stock exchange upon which the Shares are listed. The
Company may cause an appropriate book entry notation to be made with respect to
the Shares to reference any of the foregoing restrictions.

 

1



--------------------------------------------------------------------------------

6. Non-Transferability of Award. Except as provided in the Plan, this Agreement
and the Award Memorandum, until the Shares have been issued under this Award,
this Award and the Shares issuable hereunder and the rights and privileges
conferred hereby may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated (by operation of law or otherwise). Upon any attempt
to transfer, assign, pledge, hypothecate or otherwise dispose of the Award, or
of any right or privilege conferred hereby, contrary to the provisions of the
Plan or of this Agreement, or upon any attempted sale under any execution,
attachment or similar process upon the rights and privileges conferred hereby,
this Award and the rights and privileges conferred hereby shall immediately
become null and void.

 

7. Conditions to Issuance of Shares. The Shares issued to you hereunder may be
either previously authorized but unissued shares or issued shares which have
been reacquired by the Company. The Company shall not be required to issue any
certificate or certificates for Shares prior to fulfillment of all of the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any state or federal
law or under the rulings or regulations of the SEC or any other governmental
regulatory body, which the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) shall, in its discretion, deem
necessary or advisable; (c) the obtaining of any approval or other clearance
from any state or federal governmental agency, which the Compensation Committee
shall, in its discretion, determine to be necessary or advisable; (d) the lapse
of such reasonable period of time following the date of vesting of the Award as
the Compensation Committee may establish from time to time for reasons of
administrative convenience; and (e) your acceptance of the terms and conditions
of this Agreement, the Award Memorandum and the Plan within the time period and
in the manner specified in this Agreement.

 

8. Dividends; No Rights as Shareholder. If the Company declares a cash dividend
and the dividend record date occurs prior to the date the Award vests, you will
be credited with an additional number of Restricted Stock Units on the date the
cash dividends are paid to the Company shareholders equal to (a) the amount of
cash dividends payable with respect to a number of shares of stock equal to your
Restricted Stock Units divided by (b) the Fair Market Value of a Share on the
date the dividend is paid. These additional Restricted Stock Units will be
subject to the same terms and conditions as the Restricted Stock Units with
respect to which the dividend equivalents were credited. Until this Award vests
and the Shares are issued to you, you shall have no rights as a shareholder of
the Company with respect to the Shares. Specifically, you understand and agree
that you do not have voting rights or, except as provided in this Section 8, the
right to receive dividends or any other distributions paid with respect to
shares of Company common stock by virtue of this Award or the Shares subject
hereto.

 

9. Addresses for Notices. Any notice to be given to the Company under the terms
of this Agreement shall be addressed to the Company as follows: Corporate
Secretary, Fiserv, Inc., 255 Fiserv Drive, Brookfield, WI 53045, or at such
other address as the Company may hereafter designate in writing. Any notice to
be given to the Director shall be addressed to the Director at the address set
forth in the Company’s records from time to time, or at such other address for
the Director maintained on the books and records of the Company.

 

10. Captions; Agreement Severable. Captions provided herein are for convenience
only and are not to serve as a basis for interpretation or construction of this
Agreement. In the event that any provision in this Agreement shall be held
invalid or unenforceable, such provision shall be severable from, and such
invalidity or unenforceability shall not be construed to have any effect on, the
remaining provisions of this Agreement.

 

2



--------------------------------------------------------------------------------

11. Securities and Tax Representations.

 

  (a) You acknowledge receipt of the prospectus under the Registration Statement
on Form S-8 with respect to the Plan filed by the Company with the SEC. You
represent and agree that you will comply with all applicable laws and Company
policies relating to the Plan, this Agreement and any disposition of Shares and
that upon the acquisition of any Shares subject to this Award, you will make or
enter into such written representations, warranties and agreements as the
Company may reasonably request to comply with applicable securities laws or this
Agreement.

 

  (b) You represent and warrant that you understand the federal, state and local
income tax consequences associated with the granting of the Award, the vesting
of the Award, the deferral of all or a portion of the Shares otherwise issuable
upon vesting of the Award, and the subsequent sale or other disposition of any
Shares. Unless required by law, the Company will not withhold any federal, state
or local income taxes in connection with the Shares. You will be solely
responsible for any tax liability associated with the Award and the Shares.

 

12. Market Stand-Off. The Company reserves the right to impose restrictions on
dispositions in connection with any underwritten public offering by the Company
of its equity securities pursuant to an effective registration statement filed
under the Securities Act of 1933, as amended. Upon receipt of written notice
from the Company of a trading restriction, you agree that you shall not directly
or indirectly sell, make any short sale of, loan, hypothecate, pledge, offer,
grant or sell any option or other contract for the purchase of, purchase any
option or other contract for the sale of, or otherwise dispose of or transfer or
agree to engage in any of the foregoing transactions with respect to, any Shares
acquired under this Award without the prior written consent of the Company. Such
restriction shall be in effect for such period of time following the date of the
final prospectus for the offering as may be determined by the Company. In no
event, however, shall such period exceed one hundred eighty (180) days.

 

13. General Provisions.

 

  (a) None of the Plan, this Agreement or the Award Memorandum confers upon you
any right to continue to serve as a director.

 

  (b) This Agreement, the Award Memorandum, the Plan and the deferral election
form for the Award, if any, contain the entire agreement between the Company and
you relating to the Award and the Shares and supersede all prior agreements or
understandings relating thereto.

 

  (c) This Agreement and the Award Memorandum may only be modified, amended or
cancelled as provided in the Plan.

 

  (d) If any one or more provisions of this Agreement or the Award Memorandum is
found to be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby.

 

  (e) Any remedies available to the Company under the Plan or this Agreement are
cumulative and are in addition to, and are not affected by, the other rights and
remedies available to the Company under the Plan, this Agreement, by law or
otherwise

 

  (f) This Agreement and the Award Memorandum shall be governed by and construed
in accordance with the laws of the State of Wisconsin, without regard to
conflict of law provisions.

 

  (g) The Company agrees, and you agree, to be subject to and bound by all of
the terms and conditions of the Plan. The Prospectus for the Plan is accessible
on the administrative agent’s website (www.netbenefits.fidelity.com) in the
“forms library” and a paper copy is available upon request.

 

  (h) This Agreement and the Award Memorandum shall be binding upon and inure to
the benefit of any successor or assign of the Company and to any heir,
distributee, executor, administrator or legal representative entitled by law to
your rights hereunder.

 

3



--------------------------------------------------------------------------------

  (i) You understand that, under the terms of the Plan, this Agreement and the
Award Memorandum, the Company may cancel or rescind this Award and/or the Shares
in certain circumstances.

By selecting the “I accept” box on the website of our administrative agent, you
acknowledge your acceptance of, and agreement to be bound by the terms of, this
Agreement, the Award Memorandum and the Plan.

Your acceptance of the terms of this Agreement, the Award Memorandum and the
Plan through our administrative agent’s website is a condition to your receipt
of Shares. You must log on to our administrative agent’s website and accept the
terms and conditions of this Agreement, the Award Memorandum and the Plan within
120 calendar days of your Award Grant Date. If you do not accept the terms and
conditions of this Agreement, the Award Memorandum and the Plan within such
time, this Award will be forfeited and immediately terminate.

 

4